DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuenne (DE 9317920).
Regarding claim 1, Kuenne discloses a dimpled tile trim, comprising: 
one or more anchoring legs 2;
a support brace 18; and a profile (Fig 1); wherein said profile comprises one or more deformable portions 1 and one or more dimples 5 (Fig 1); 
wherein said one or more deformable portions 1 and said one or more anchoring legs 2 are spaced apart by said support brace 18, such that one or more tile insertion gaps are 
wherein said one or more tile insertion gaps are configured to be engaged by an edge of a tile 22 (Fig 2); and 
wherein said one or more deformable portions 1 are configured to be bent at said one or more dimples 5, such that an outer edge of said one or more deformable portions are configured to be rendered substantially flush with said tile that is inserted into said one or more insertion gaps (Fig 2).
Regarding claim 2, Kuenne discloses said one or more deformable portions 1 are substantially parallel to said one or more anchoring legs 2 before said one or more deformed portions are bent (Fig 1).
Regarding claim 3, Kuenne discloses said one or more dimples 5 run substantially along a length of said dimpled tile trim (Fig 2).
Regarding claim 4, Kuenne discloses there is one deformable portion 1, one dimple 5, and one anchoring leg 2 (Fig 1).
Regarding claim 5, Kuenne discloses said dimple 5 is located substantially at an intersection of said support brace 18 and said profile (Fig 1).
Regarding claim 8, Kuenne discloses a dimpled tile trim, comprising: an anchoring leg 2; a deformable portion 1; and at least one dimple 5 (Fig 1); 
wherein said deformable portion 1 comprises a support brace 18 and a profile (Fig 2); 
wherein a first end of said support brace 18 is connected to said anchoring leg 2; 

wherein a second end of said support brace 18 is connected to said profile and wherein said support brace 18 and said profile are angled with respect to each other, such that said profile and said anchoring leg are spaced apart and a tile insertion gap is formed between said profile and said anchoring leg (Fig 1, 2); 
wherein said tile insertion gap is configured to be engaged by an edge of a tile 22; and wherein said deformable portion 1 is configured to be bent at said at least one dimple 5, such that an outer edge of said deformable portion 1 is configured to be rendered substantially flush with said tile that is inserted into said one or more insertion gaps (Fig 1).
Regarding claim 9, Kuenne discloses said profile is substantially parallel to said anchoring leg 2 before said deformed portion is bent (Fig 1).
Regarding claim 10, Kuenne discloses said at least one dimple 5 runs substantially along a length of said dimpled tile trim (Fig 1).

5.	Claim(s) 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Franco (EP 1036896).
Regarding claim 11, Franco discloses a dimple tile trim, comprising: an anchoring leg H1; a support brace H2; a deformable portion H3 (Fig 8); 
at least a first dimple and a second dimple (annotated Fig 8);

wherein said tile insertion gap is configured to be engaged by an edge of a tile (Fig 8); 
and wherein said deformable portion H3 is configured to be bent such that an outer edge of said deformable portion is configured to be rendered substantially flush with said tile that is inserted into said insertion gap (Fig 8).

    PNG
    media_image1.png
    520
    715
    media_image1.png
    Greyscale

Regarding claim 12, Franco discloses said deformable portion H3 is substantially parallel to said anchoring leg H1 before said deformable portion is bent (annotated Fig 8).
Regarding claim 13, Franco discloses said first dimple and said second dimple would run substantially along a length of said dimpled tile trim (annotated Fig 8).
Regarding claim 14, Franco discloses said modified first dimple is located substantially at an intersection of said support brace H2 and said deformed portion H3 (annotated Fig 8).
Regarding claim 15, Franco discloses said anchoring leg H1 comprises said second dimple and an anchoring leg deformed portion (annotated Fig 8). 
Regarding claim 16, Franco discloses said anchoring leg deformed portion is configured to be bent at said second dimple, such that an end of said anchoring leg is moved closer to said deformed portion H3. Examiner concludes this because the portion of the anchoring leg after the second dimple is easier to flex/deform and it will be capable of deform to get closer to the deformed portion.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

8.	Claims 1, 6, 7, 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US 2006/0000176) in view of Kuenne (DE 9317920).
Regarding claim 1, Taylor discloses a tile trim, comprising: 
one or more anchoring legs;
a support brace 16; and a profile (annotated Fig 2A); wherein said profile comprises one or more deformable portions (annotated Fig 2A); 
wherein said one or more deformable portions and said one or more anchoring legs are spaced apart by said support brace, such that one or more tile insertion gaps are formed between said one or more deformable portions and said one or more anchoring legs (Fig 1, annotated Fig 2A); 
wherein said one or more tile insertion gaps are configured to be engaged by an edge of a tile (annotated Fig 2A); and 
wherein said one or more deformable portions are configured to be bent such that an outer edge of said one or more deformable portions are configured to be rendered substantially flush with said tile that is inserted into said one or more insertion gaps (annotated Fig 2A).
Taylor does not disclose the tile trim including one or more dimples. However, Kuenne discloses a dimple tile trim including a dimple 5 (Fig 1). Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tile trim of Taylor to include a dimple as taught by Kuenne in order to facilitate the bending of the deformable portion.  Such a combination, to one of ordinary skill in the art, would have a reasonable 
	As modified, the deformable portions would be configured to be bent at said dimple.

    PNG
    media_image2.png
    352
    654
    media_image2.png
    Greyscale

Regarding claim 6, Taylor modified by Kuenne discloses as discussed in claim 1, as modified, the dimple tile trim would have two deformable portions, two modified dimples, and two anchoring legs, such that there is a first deformable portion, a second deformable portion, a first dimple, a second dimple, a first anchoring leg, and a second anchoring leg (annotated Fig 2A).
Regarding claim 7, the modified dimple tile trim would have said first dimple is located substantially at an intersection of a first side of said support brace 16 and a first side of said profile; and wherein said second dimple is located substantially at an intersection of a second side of said support brace 16 and a second side of said profile (annotated Fig 2A).
Regarding claim 11, Taylor discloses a tile trim, comprising: an anchoring leg; a support brace 16; a deformable portion (annotated Fig 2A); 
wherein said deformable portion and said anchoring leg are spaced apart by said support brace 16, such that a tile insertion gap is formed between said deformable portion and said anchoring leg; wherein said tile insertion gap is configured to be engaged by an edge of a tile (Fig 1, annotated Fig 2A); 
and wherein said deformable portion is configured to be bent such that an outer edge of said deformable portion is configured to be rendered substantially flush with said tile that is inserted into said insertion gap (annotated Fig 2A).
Taylor does not disclose the tile trim including at least a first dimple and a second dimple. However, Kuenne discloses a dimple tile trim including a dimple 5 (Fig 1). Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tile trim of Taylor to include a dimple as taught by Kuenne in order to facilitate the bending of the deformable portion.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.
	As modified, the deformable portions would be configured to be bent at said first dimple.
It would have been an obvious matter of design choice to modify the tile trim of Taylor to include a first dimple and a second dimple since such a modification would have involved a mere duplication of parts and it would facilitate the bending of the deformable portions.	
Regarding claim 12, Taylor discloses said deformable portion is substantially parallel to said anchoring leg before said deformable portion is bent (annotated Fig 2A).
Regarding claim 13, Taylor modified by Kuenne discloses said first dimple and said second dimple would run substantially along a length of said dimpled tile trim.
Regarding claim 14, Taylor modified by Kuenne discloses said modified first dimple is located substantially at an intersection of said support brace and said deformed portion.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADRIANA FIGUEROA whose telephone number is (571)272-8281.  The examiner can normally be reached on 8:30AM-5PM MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN GLESSNER can be reached on 571-272-6754.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADRIANA FIGUEROA/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        5/20/2021